DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lowe (U.S. Patent Application Publication 2005/0047643).
Lowe discloses a method of evaluating a composite sample comprising: - providing a flat support scanner (23, 24) considered a flatbed scanner comprising a scanning head movable along a scanning direction; - providing a composite sample (30) comprising a plurality of plies (36) arranged on planes parallel to a longitudinal direction and comprising a scanning plane containing ply edges (Paragraphs 0026, 0027, and 0037), wherein the ply edges are oriented parallel to the longitudinal direction; - arranging the composite sample on the flatbed scanner such that the scanning plane is parallel to the scanning direction and the ply edges of the scanning plane are perpendicular to the scanning direction; - moving the scanning head along the scanning direction and perpendicularly to the ply edges to scan the scanning plane of the composite sample and obtain an image of the scanning plane; and - evaluating the image to identify possible defects in the composite sample (Figure 1 and Paragraphs 0021-0027, 0037, 0038, and 0044).
Regarding claim 2, Lowe teaches evaluating the image to identify possible defects in the composite sample comprises identifying at least voids (Paragraph 0037).

Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Lowe.
Lowe discloses a method of adjusting manufacturing conditions to manufacture a composite component on a manufacturing line for composite components comprising the following steps: a) providing a flatbed scanner (23, 24) comprising a scanning head movable along a scanning direction; b) manufacturing a testing composite component (i.e. a first composite component on the manufacturing line) at manufacturing conditions; c) providing a composite sample (e.g. a very small specimen cut from the component) (30) obtained from the testing composite component, comprising a plurality of plies (36) arranged on planes parallel to a longitudinal direction and comprising a scanning plane containing ply edges, the ply edges being oriented parallel to the longitudinal direction; d) arranging the composite sample on the flatbed scanner such that the scanning plane is parallel to the scanning direction and the ply edges of the scanning plane are perpendicular to the scanning direction; e) moving the scanning head along the scanning direction and perpendicularly to the ply edges to scan the scanning plane of the composite sample and obtain an image of the scanning plane; f) evaluating the image to identify possible defects in the composite sample; and - if defects are above an acceptable threshold (i.e. “If the layers 36 are not as thick as they are supposed to be or have fibers at different angles than what is required, that information is immediately made available to the manufacturing line.” see Paragraph 0045), g) manufacturing a further testing composite component (as a further second composite component on the manufacturing line) at changed manufacturing conditions (i.e. “The manufacturing line can then alter the manufacturing process to correct the thickness or angles of the fibers for the layers 36 which are incorrect.” see Paragraph 0045) and repeating steps c) to f) until defects are equal or below the acceptable threshold or absent; or - if defects are equal or below the acceptable threshold or absent (i.e. the image passes evaluation without requiring altering the manufacturing process), h) manufacturing the composite component (as a further second composite component on the manufacturing line) at the manufacturing conditions that provide defects below the acceptable threshold or absence of defects in the composite sample.
As to the limitation in claim 9 of “and - if defects are above an acceptable threshold, g) manufacturing a further testing composite component at changed manufacturing conditions and repeating steps c) to f) until defects are equal or below the acceptable threshold or absent; or - if defects are equal or below the acceptable threshold or absent, h) manufacturing the composite component at the manufacturing conditions that provide defects below the acceptable threshold or absence of defects in the composite sample” the following rejection is made in the event it is somehow considered Lowe does not necessarily anticipate the limitation as set forth above (it being noted only one of g) or h) is required to be performed i.e. “or”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the method taught by Lowe further comprise steps of - if defects are above an acceptable threshold, g) manufacturing a further testing composite component (as a further second composite component on the manufacturing line) at changed manufacturing conditions and repeating steps c) to f) until defects are equal or below the acceptable threshold or absent; or - if defects are equal or below the acceptable threshold or absent, h) manufacturing the composite component (as a further second composite component on the manufacturing line) at the manufacturing conditions that provide defects below the acceptable threshold or absence of defects in the composite sample following that expressly taught by Lowe in paragraph 0045 directed to altering the manufacturing process when the image fails the evaluating process.
Regarding claim 10, Lowe teaches manufacturing the composite component and the testing composite component comprises: - laying up a plurality of plies (36) to obtain a preformed composite component and a preformed testing composite component, respectively; and - curing the preformed composite component and the preformed testing composite component; and wherein the manufacturing conditions comprise at least ply orientation (reinforcing fiber orientation) (Paragraph 0028).

Claim Rejections - 35 USC § 103
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lowe in view of Romanik et al. (U.S. Patent Application Publication 2003/0053713).
Lowe is described above in full detail.  Lowe does not expressly teach false colouring the image to enhance identifying any one of plies, voids, fibre wrinkles and fibre waviness.  It is known in the art to normalize the image including to adjust color (considered false colouring) to improve the visual display as taught by Romanik (Paragraph 0023), and it is further known in the art to false colour a composite image comprising the image to show differences between the composite image and a template as part of an inspection process as also taught by Romanik (Paragraph 0019).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the method taught by Lowe further comprise false colouring the image or a composite image comprising the image to improve the visual display and/or to show differences between the composite image and a template as part of an (additional) inspection process (each considered to necessarily thereby enhance identifying any one of plies, voids, fibre wrinkles and fibre waviness) as taught by Romanik.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lowe and Romanik as applied to claim 3 above, and further in view of Gonze et al. (U.S. Patent Application Publication 2016/0102973).
Lowe as modified by Romanik above teach all of the limitations in claim 4 except for a specific teaching providing the composite sample comprises machining a composite component to achieve the scanning plane of the composite sample wherein it is conventional in the art providing the composite sample comprises machining (i.e. automated smoothing, polishing, abrading, finishing, cleaning, etc.) a composite component to achieve the scanning plane of the composite sample to prepare the edge for scanning as taught by Gonze (Paragraph 0043).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention providing the composite sample as taught by Lowe as modified by Romanik further comprise machining a composite component to achieve the scanning plane of the composite sample to prepare the edge for scanning as taught by Gonze.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lowe, Romanik, and Gonze as applied to claim 4 above, and further in view of Mohan (U.S. Patent 4,917,938).
Lowe as modified by Romanik and Gonze above teach all of the limitations in claim 5 except for a specific teaching the composite component is a drive shaft of an aeroengine.  Lowe does not require any particular composite component wherein conventional and predictable component formed of composite (including that undergoes nondestructive testing) are structural members including drive shafts (necessarily of an engine) and aircraft structural members as evidenced by Mohan (Column 1, lines 14-50).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the composite component as taught by Lowe as modified by Romanik and Gonze is a drive shaft of an aeroengine as is one of the conventional and predictable composite components to be evaluated as evidenced by Mohan.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lowe in view of Witney (U.S. Patent Application Publication 2017/0151634).
Lowe is described above in full detail.  Lowe teaches all of the limitations in claim 6 except for a specific teaching of subsequent to scanning the scanning plane: - testing the composite sample; - identifying possible failures of the composite sample; and - correlating the possible failures to the possible defects identified in the composite sample.  It is known in this art the method of evaluating is part of a manufacturing process learning phase comprising subsequent to obtaining an image: - testing the sample; - identifying possible failures of the sample; and 15- correlating the possible failures to the possible defects identified in the sample as evidenced by Witney (Paragraphs 0008-0010, 0018, and 0022).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the method taught by Lowe further comprise subsequent to scanning the scanning plane: - testing the composite sample; - identifying possible failures of the composite sample; and - correlating the possible failures to the possible defects identified in the composite sample as is part of the manufacturing process learning phase as understood by one of ordinary skill in the art as evidenced by Witney.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lowe in view of Gonze and Choi et al. (U.S. Patent 7,991,214).
Lowe is described above in full detail.  Lowe teaches all of the limitations in claim 7 except for a specific teaching of before providing a composite sample testing the composite component.  It is known in this art the method of evaluating is performed when a component has failed a first stage of quality testing and the evaluating is performed to locate the exact point of failure as taught by Choi (Column 8, lines 1-9).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the method taught by Lowe further comprise before providing a composite sample: - testing a composite component in a first stage of quality testing; - identifying possible failures of the composite component as part of determining what is to be evaluated on the image and/or as part of the first stage of quality testing; providing a composite sample of the composite component; and - after evaluating the image to identify possible defects in the composite sample, locating the exact point of failure, i.e. considered correlating the possible failures of the composite component with the possible defects of the composite sample, as it is known in the same art the method of evaluating is performed when a component has failed a first stage of quality testing and the evaluating is performed to locate the exact point of failure as taught by Choi.
As to the limitation in claim 8 of “wherein providing a composite sample comprises machining the composite component tested in the testing step to achieve the composite sample with the scanning plane”, Lowe and Gonze are each described above in full detail.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention providing the composite sample as taught by Lowe as modified by Choi comprises machining the composite component tested in the testing step to achieve the composite sample with the scanning plane to prepare the edge for scanning as taught by Gonze.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lowe in view of Mohan.
Lowe and Mohan are described above in full detail.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the composite component as taught by Lowe is a drive shaft of an aeroengine as is one of the conventional and predictable composite components to be evaluated as evidenced by Mohan.
Allowable Subject Matter
Claims 8, 11, 13, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 8, the prior art of record fails to teach or suggest a method of evaluating a composite sample as claimed including providing at least a first and a second composite component obtained in a manufacturing process at same manufacturing conditions; - testing the first composite component to identify possible failures; - machining the second composite component to achieve providing the composite sample with the scanning plane; and - correlating the possible failures of the first composite component to the possible defects identified on the image of the composite sample machined out from the second composite component.
Regarding claim 11, the prior art of record fails to teach or suggest a method of adjusting manufacturing conditions to manufacture a composite component as claimed including wherein the acceptable threshold is determined in a preliminary phase comprising: - providing a plurality of further composite samples, each comprising a plurality of plies arranged on planes parallel to a longitudinal direction and featuring a scanning plane containing ply edges, wherein the ply edges are oriented parallel to the longitudinal direction; - arranging the further composite samples on the flatbed scanner such that the scanning plane is parallel to the scanning direction and the ply edges of the scanning plane are perpendicular to the scanning direction; - moving the scanning head along the scanning direction and perpendicularly to the ply edges to scan the scanning plane of the further composite samples and obtain for each further composite sample an image of the scanning plane; - evaluating said image to identify possible defects in the further composite samples; - testing the plurality of further composite samples;  - identifying possible failures of the further composite samples; -- correlating said possible failures to the possible defects identified in the further composite samples; and - defining the acceptable threshold as a maximum number of defects in the further composite sample that does not give rise to failures.
Regarding claim 13, the prior art of record fails to teach or suggest a method of adjusting manufacturing conditions to manufacture a composite component as claimed including wherein the acceptable threshold is determined in a preliminary phase comprising: - providing a plurality of further testing composite components; - testing the plurality of further testing composite components; - identifying possible failures of the further testing composite components; and subsequently - machining the further testing composite components to achieve a plurality of further composite samples, each comprising a plurality of plies arranged on planes parallel to a longitudinal direction and featuring a scanning plane comprising ply edges, wherein the ply edges are oriented parallel to the longitudinal direction; - arranging the further composite samples on the flatbed scanner such that the scanning plane is parallel to the scanning direction and the ply edges of the scanning plane are perpendicular to the scanning direction; - moving the scanning head along the scanning direction and perpendicularly to the ply edges to scan the scanning plane of the further composite samples and obtain for each further composite sample an image of the scanning plane; - evaluating the image to identify possible defects in the further composite sample; - correlating the possible failures of each further testing composite components to the possible defects identified in each further composite sample machined out from a respective further testing composite components; and - defining the acceptable threshold as a maximum number of possible defects in the further composite sample that did not give rise to failures in the respective further testing composite components.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN L GOFF II whose telephone number is (571)272-1216. The examiner can normally be reached 7:30 AM - 4:00 PM EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN L GOFF II/Primary Examiner, Art Unit 1746